DETAILED ACTION
1.	Applicant's amendments and remarks submitted on February 15, 2022 have been entered. Claims 1, 3-7, 9-10 and 12-13 have been amended. Claims 8 and 11 have been cancelled. Claims 1-7, 9-10 and 12-13 are still pending on this application, with claims 1-7, 9-10 and 12-13 being rejected. All new grounds of rejection were necessitated by the amendments to claims 1, 12 and 13. Accordingly, this action is made final. 

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-5, 7, 9-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese application JP 5-37994 A to Koizumi et al. (“Koizumi”) in view of US Patent Pub No 2006/0083394 A1 to McGrath.
As to claim 1, Koizumi discloses an acoustic processing apparatus comprising: a sound image localization processing section configured to perform sound signal processing for localizing a sound image of reproduction sound (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), wherein the sound image localization processing section is configured to provide a left channel processed sound signal and to provide a right channel processed sound signal (see figure 3; pg. 4, ¶ 0010); a control section configured to control the sound signal processing performed by the sound image localization processing section, on a basis of tilt of listening posture of a listener of the reproduction sound, and adjusts a localization position of the sound image in accordance with the tilt of the listening posture (controlled via azimuth and elevation angle detection elements, see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009); and a correction processing section configured to perform correction processing of the left channel processed sound signal and the right channel processed sound signal processed by the sound image localization processing section, based on correction control information corresponding to a position of a head of a listener relative to a left speaker device and a right speaker device (see figure 3; pg. 3, ¶ 0007, pg. 4, ¶ 0010 - ¶ 0011), and wherein the sound signals subjected to the correction processing performed by the correction processing section are supplied to the left speaker device and the right speaker device, respectively (see figure 3; pg. 4, ¶ 0010). 
Koizumi discloses the sound localization processing section as including controllable head related transfer function filtering to generate left and right signals based on the listener’s movements and on an acoustic path between the ears and a sound source (see figures 1-3; pg. 2, ¶ 0003, pg. 3, ¶ 0007), but is silent on the type of audio source or the number of audio input channels, and therefore does not expressly disclose wherein the sound image localization processing section is configured to provide the left channel processed sound signal based on combining results of first through fifth controllable filtering of respective first through fifth channel sound signals and the right channel processed sound signal based on combining results of sixth through tenth controllable filtering of the respective first through fifth channel sound signals, nor does it expressly disclose wherein the correction processing section performs transaural processing.
However the combination of filtered signals to provide the left and right channel output signals is known in the art, as is transaural processing to provide corrected signals to left and right speakers, as further taught by McGrath, which teaches a similar sound localization system (see pg. 1, ¶ 0001), and further teaches generating left and right channel output signals by combining a number of HRTF filtered channel signals (see figure 1; pg. 2, ¶ 0002), the number of filters depending on the number of input channels, with each input channel being processed by a pair of filters, wherein the input signal can include five channels (see figure 1; pg. 1, ¶ 0004 - ¶ 0005; pg. 9, ¶ 0115), and further wherein the left and right output signals can be corrected to be output via speakers using transaural processing (see figure 10; pg. 8, ¶ 0098, ¶ 0102). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as such a method of producing left and right signals for a localized virtual sound image is well known, and would therefore have been merely a straightforward possibility when providing sound localization based on head related transfer functions to stereo playback speakers as already taught by Koizumi, the motivation being to adapt the system to provide localized virtual sounds for a variety of input signals, including stereo or surround sound inputs (McGrath figure 1 pg. 1, ¶ 0004 - ¶ 0005), and further to correct the output signals based on the speaker system to be used for playback and provide optimal localization, particularly for speakers located at a certain angle and/or distance from the user’s ears (McGrath pg. 8, ¶ 0098, ¶ 0102). 
As to claim 2, Koizumi in view of McGrath further discloses wherein the tilt of the listening posture is tilt in a front-rear direction (Koizumi elevation angle θ via forward/backward chair inclination, see figure 3; pg. 3, ¶ 0008).  
As to claim 3, Koizumi in view of McGrath further discloses wherein the control section is configured to adjust the localization position of the sound image in an up-down direction in accordance with the tilt of the listening posture (Koizumi localization of sound adjusted to correspond with listener’s elevation angle θ, see figures 1, 3 and 6; pg. 2, ¶ 0003 - ¶ 0004, pg. 3, ¶ 0006, ¶ 0009).  
As to claim 4, Koizumi in view of McGrath does not expressly disclose wherein the control section is configured to adjust the localization position of the sound image in an upward direction in accordance with tilt of the listening posture in a front direction set by the listener, and to adjust the localization position of the sound image in a downward direction in accordance with tilt in a rear direction. However it does disclose the elevation angle as being adjusted via forward/backward chair inclination (Koizumi figure 3; pg. 3, ¶ 0008), and wherein the localization of sound is adjusted to correspond with listener’s elevation angle θ (Koizumi figures 1, 3 and 6; pg. 2, ¶ 0003 - ¶ 0004, pg. 3, ¶ 0006, ¶ 0009). Localizing the sound image in an upward direction when the tilt of the listening posture is in a front direction and in a downward direction when the tilt of the listening posture is in a rear direction is therefore considered an obvious choice based on the teachings of Koizumi in view of McGrath, as the inclination angle of the listener corresponds to an inclination angle of the seat, and the seat moves in a front and rear direction when inclined, hence the position of the listener’s head would be lowered when the seat is inclined to the rear and raised when the seat is inclined to the front. It would therefore be obvious to localize the sound image in a downward direction when the seat is tilted rearwards and in an upward direction when the seat is tilted frontwards, so as to localize the sound source according to the inclination angle of the seat and maintain a constant localization of the source based on the listener’s position (Koizumi pg. 5, ¶ 0015). 
As to claim 5, Koizumi in view of McGrath further discloses wherein the control section is configured to adjust height of the localization position of the sound image to a fixed height regardless of the tilt of the listening posture in the front-rear direction (Koizumi pg. 5, ¶ 0015).  
As to claim 7, Koizumi in view of McGrath further discloses wherein the sound image localization processing section is configured to localize the sound image of the reproduction sound through filtering processing using a transfer function of sound from a virtual speaker to the listener, and the control section is configured to switch the transfer function in accordance with the tilt of the listening posture and adjusts the localization position of the sound image (Koizumi transfer function with adjustments based on listener position, see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009; McGrath figure 1; pg. 1, ¶ 0009; pg. 2, ¶ 0012).  
As to claim 9, Koizumi in view of McGrath further discloses wherein the left speaker device and the right speaker device are disposed at a headrest position on a seat back of a chair on which the listener sits (Koizumi figures 3 and 5).  
As to claim 10, Koizumi in view of McGrath further discloses further comprising a tilt detection section configured to detect tilt of the seat back, wherein the control section is configured to use, as the tilt of the listening posture, the tilt of the seat back detected by the tilt detection section (Koizumi figure 3; pg. 3, ¶ 0006 - ¶ 0008).  
As to claim 12, Koizumi discloses an acoustic processing method comprising: performing, by a sound image localization processing section, sound signal processing for localizing a sound image of reproduction sound (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), wherein sound signal processing includes providing a left channel processed sound signal and providing a right channel processed sound signal (see figure 3; pg. 4, ¶ 0010); controlling, by a control section, the sound signal processing performed by the sound image localization processing section, on a basis of tilt of listening posture of a listener of the reproduction sound, and adjusting, by the control section, a localization position of the sound image in accordance with the tilt of the listening posture (controlled via azimuth and elevation angle detection elements, see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009); and performing, by a correction processing section, correction processing of the left channel processed sound signal and the right channel processed sound signal, based on correction control information corresponding to a position of a head of the listener relative to a left speaker device and a right speaker device (see figure 3; pg. 3, ¶ 0007, pg. 4, ¶ 0010 - ¶ 0011), and wherein the sound signals subjected to the correction processing are supplied to the left speaker device and the right speaker device, respectively (see figure 3; pg. 4, ¶ 0010).  
Koizumi discloses the sound localization processing section as including controllable head related transfer function filtering to generate left and right signals based on the listener’s movements and on an acoustic path between the ears and a sound source (see figures 1-3; pg. 2, ¶ 0003, pg. 3, ¶ 0007), but is silent on the type of audio source or the number of audio input channels, and therefore does not expressly disclose wherein the sound signal processing includes providing the left channel processed sound signal based on combining results of first through fifth controllable filtering of respective first through fifth channel sound signals and the right channel processed sound signal based on combining results of sixth through tenth controllable filtering of the respective first through fifth channel sound signals, nor does it expressly disclose wherein the correction processing performs transaural processing.
However the combination of filtered signals to provide the left and right channel output signals is known in the art, as is transaural processing to provide corrected signals to left and right speakers, as further taught by McGrath, which teaches a similar sound localization system (see pg. 1, ¶ 0001), and further teaches generating left and right channel output signals by combining a number of HRTF filtered channel signals (see figure 1; pg. 2, ¶ 0002), the number of filters depending on the number of input channels, with each input channel being processed by a pair of filters, wherein the input signal can include five channels (see figure 1; pg. 1, ¶ 0004 - ¶ 0005; pg. 9, ¶ 0115), and further wherein the left and right output signals can be corrected to be output via speakers using transaural processing (see figure 10; pg. 8, ¶ 0098, ¶ 0102). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as such a method of producing left and right signals for a localized virtual sound image is well known, and would therefore have been merely a straightforward possibility when providing sound localization based on head related transfer functions to stereo playback speakers as already taught by Koizumi, the motivation being to adapt the system to provide localized virtual sounds for a variety of input signals, including stereo or surround sound inputs (McGrath figure 1 pg. 1, ¶ 0004 - ¶ 0005), and further to correct the output signals based on the speaker system to be used for playback and provide optimal localization, particularly for speakers located at a certain angle and/or distance from the user’s ears (McGrath pg. 8, ¶ 0098, ¶ 0102). 
As to claim 13, Koizumi discloses a processing device that performs a sound signal processing method comprising: performing sound signal processing for localizing a sound image of reproduction sound (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0007 of English translation), wherein sound signal processing includes providing a left channel processed sound signal and providing a right channel processed sound signal (see figure 3; pg. 4, ¶ 0010); controlling the sound signal processing on a basis of tilt of listening posture of a listener of the reproduction sound, and adjusting a localization position of the sound image in accordance with the tilt of the listening posture (see figure 3; pg. 2, ¶ 0003, pg. 3, ¶ 0006 - ¶ 0009); and performing correction processing of the left channel processed sound signal and the right channel processed sound signal, based on correction control information corresponding to a position of a head of the listener relative to a left speaker device and a right speaker device (see figure 3; pg. 3, ¶ 0007, pg. 4, ¶ 0010 - ¶ 0011), and wherein the sound signals subjected to the correction processing are supplied to the left speaker device and the right speaker device, respectively (see figure 3; pg. 4, ¶ 0010).   
  Koizumi does not expressly disclose a non-transitory computer readable medium storing instructions that when executed by the processing device, performs the disclosed sound signal processing method. In addition, while it discloses the sound localization processing section as including controllable head related transfer function filtering to generate left and right signals based on the listener’s movements and on an acoustic path between the ears and a sound source (see figures 1-3; pg. 2, ¶ 0003, pg. 3, ¶ 0007), Koizumi is silent on the type of audio source or the number of audio input channels, and therefore does not expressly disclose wherein the sound signal processing includes providing the left channel processed sound signal based on combining results of first through fifth controllable filtering of respective first through fifth channel sound signals and the right channel processed sound signal based on combining results of sixth through tenth controllable filtering of the respective first through fifth channel sound signals, nor does it expressly disclose wherein the correction processing performs transaural processing.
However the combination of filtered signals to provide the left and right channel output signals is known in the art, as is transaural processing to provide corrected signals to left and right speakers, as further taught by McGrath, which teaches a similar sound localization system including instructions carried out by a processing device (see figure 13; pg. 1, ¶ 0001; pg. 10, ¶ 0117), and further teaches generating left and right channel output signals by combining a number of HRTF filtered channel signals (see figure 1; pg. 2, ¶ 0002), the number of filters depending on the number of input channels, with each input channel being processed by a pair of filters, wherein the input signal can include five channels (see figure 1; pg. 1, ¶ 0004 - ¶ 0005; pg. 9, ¶ 0115), and further wherein the left and right output signals can be corrected to be output via speakers using transaural processing (see figure 10; pg. 8, ¶ 0098, ¶ 0102). The proposed modification is therefore considered an obvious choice before the effective filing date of the claimed invention, as such a method of producing left and right signals for a localized virtual sound image is well known, and would therefore have been merely a straightforward possibility when providing sound localization based on head related transfer functions to stereo playback speakers as already taught by Koizumi, the motivation being to adapt the system to provide localized virtual sounds for a variety of input signals, including stereo or surround sound inputs (McGrath figure 1 pg. 1, ¶ 0004 - ¶ 0005), and further to correct the output signals based on the speaker system to be used for playback and provide optimal localization, particularly for speakers located at a certain angle and/or distance from the user’s ears (McGrath pg. 8, ¶ 0098, ¶ 0102). 

4.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi in view of McGrath, and further in view of US Patent Pub No 2017/0105540 A1 to Jacobs et al. (“Jacobs”).
As to claim 6, Koizumi in view of McGrath discloses the acoustic processing apparatus according to claim 3.
Koizumi in view of McGrath does not disclose wherein the control section is configured to adjust the localization position of the sound image in the up-down direction in accordance with tilt of the listening posture set by external equipment. However setting a seat tilt by an external equipment is known in the art and would therefore have been an obvious choice before the effective filing date of the claimed invention, as taught by Jacob, which discloses a similar reclining chair system, and further discloses wherein the chair can be powered and enabled for local and/or remote control, including control of the recline orientation (see Abstract; pg. 1, ¶ 0009). The proposed modification is therefore considered obvious to one of ordinary skill in the art, the motivation being to enable remote controlling of the reclining feature, which can be advantageous depending on which environment or venue the chair is used in, particularly to enable a master control of multiple chairs for safe and efficient operation (Jacob pg. 3, ¶ 0075 - ¶ 0077).

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1, 12 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652 


/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652